Citation Nr: 1135210	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  99-13 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased evaluation (rating) in excess of 30 percent for residuals of a tear of the right anterior cruciate ligament (ACL) and medial plica with post-operative patellofemoral syndrome.

3.  Entitlement to an increased evaluation (rating) in excess of 10 percent for left knee degenerative joint disease (post-operative intrapatellar contusion with chondromalacia).

4.  Entitlement to an initial compensable rating for service-connected sinusitis disability for the period from July 29, 1999 to December 19, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from December 1979 to October 1989, with seven months and 16 days of prior active service also verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in April 1999, August 2000, and October 2001.  

This case was previously remanded by the Board in August 2004 and May 2006.  In June 2009 the Veteran's appeals came again before the Board.  The appealed issues were: 1) entitlement to an increased evaluation in excess of zero percent prior to July 29, 2000, and in excess of 10 percent from July 29, 2000, for herpes simplex virus; 2) entitlement to service connection for a left ankle disorder, to include as secondary to service-connected knee disabilities; 3) entitlement to service connection for sinusitis; 4) entitlement to service connection for a right wrist disorder; 5) entitlement to an increased evaluation in excess of 30 percent for residuals of a tear of the right anterior cruciate ligament (ACL) and medial plica with post-operative patellofemoral syndrome (hereinafter referred to as the right knee disability); 6) entitlement to an increased evaluation in excess of 10 percent for a left intrapatellar contusion with chondromalacia (hereinafter referred to as the left knee disability); 7) entitlement to service connection for bilateral hearing loss; and 8) entitlement to service connection for a low back disorder, to include as secondary to service-connected knee disabilities.  In the June 2009 decision, the Board granted an increased disability evaluation for the herpes simplex virus disorder, granted service connection for sinusitis disorder, granted service connection for left ankle disorder, and denied service connection for a right wrist disability.  Because these issues were adjudicated, those issues are no longer before the Board.  

In June 2009, the Board ordered further development for the remaining issues, specifically entitlement to an increased disability evaluation for the right knee disability, entitlement to an increased disability evaluation for the left knee disability, service connection for a low back disorder, and service connection for bilateral hearing loss.  

In a January 2011 rating decision, mailed to the Veteran in March 2011, service connection for a lumbar spine injury with degenerative disc disease was granted.  As this grant of service connection is a full grant of the benefit sought on appeal, the issue of service connection for a low back disorder is no longer before the Board.  In this same rating decision in January 2011, the AMC initially evaluated the sinusitis disorder as 0 percent (noncompensable) disabling, effective July 29, 1999 to December 19, 2007, and then 10 percent disabling thereafter.  In a statement dated in May 2011, the Veteran disagreed with the noncompensable evaluation.  The Veteran did not express disagreement with the 10 percent rating stage of initial rating, but only expressed disagreement with the period of rating for which no compensation was granted.  As no Statement of the Case has been issued addressing the noncompensable evaluation assigned for the period from July 29, 1999 to December 19, 2007, the Board has included the initial rating issue on the title page and is remanding the issue to the RO for the issuance of a Statement of the Case.

The Veteran initially appeared for a RO hearing in October 1999.  In February 2004, he had a hearing with a Veterans Law Judge who is no longer an employee of the Board.  In March 2009, he appeared and testified at a Board personal hearing with the undersigned Veterans Law Judge in Washington, DC.  

The issue of the determination of the recoupment of the disability severance monies paid upon the Veteran's service separation has been raised by the record (May 2011 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable disability evaluation (rating) for a service-connected sinusitis disorder for the period from July 29, 1999, to December 19, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service.

2.  The Veteran did not experience chronic symptoms of bilateral ear hearing loss in service.

3.  The Veteran has not experienced continuous bilateral ear hearing loss symptomatology since service separation.

4.  The Veteran currently has bilateral ear hearing loss to an extent recognized as a disability for VA disability compensation purposes.

5.  The current bilateral ear hearing loss is not etiologically related to exposure to loud noise in service.

6.  At no time during the entire rating period on appeal did the service-connected residuals of a tear of the right ACL and medial plica with post-operative patellofemoral syndrome manifest with ankylosis of the knee, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, semilunar cartilage removal, impairment of the tibia and fibula through nonunion or malunion, or genu recurvatum.

7.  For the rating period on appeal from May 25, 1999, the Veteran's right knee disability has manifested arthritis with painful motion limited to a noncompensable degree to warrant a separate rating for arthritis of the right knee.

8.  At no time during the entire rating period on appeal did the post-operative intrapatellar contusion with chondromalacia of the left knee manifest with ankylosis of the knee, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, removal of the semilunar cartilage, limitation of flexion to 30 degrees or less, limitation of extension to 15 degrees or less, or a limitation of flexion to 45 degrees or less together with limitation of extension to 10 degrees or less to warrant separate ratings for flexion and extension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309, 3.385 (2010). 

2.  The criteria for a disability rating in excess of 30 percent for residuals of a tear of the right ACL and medial plica with postoperative patellofemoral syndrome have not been met for the entire rating period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).
 
3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate disability rating of 10 percent for arthritis of the right knee have been met from May 25, 1999.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2010); VAOPGCPREC 9-98. 

4.  The criteria for a disability rating in excess of 10 percent for post-operative intrapatellar contusion with chondromalacia of the left knee have not been met for the entire rating period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

a. Duty to Notify.  VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; 
(2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

With regard to the issue of service connection for bilateral hearing loss, the November 2004, January 2005, November 2005, May 2006, and June 2009 VCAA notices satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Dingess.  As the VCAA notice was provided after the initial adjudication of the claim, the claim was readjudicated in a July 2010 Supplemental Statement of the Case.  

With regard to the issues of entitlement to an increased disability rating for the right knee and left knee disabilities, VCAA notices dated in November 2004 and June 2009 provided the Veteran such notice.  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims.  Further, the June 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  Again, as these notices were mailed after the rating decision, the claims were readjudicated in the July 2010 Supplemental Statement of the Case.  The Board finds the duty to notify the Veteran in this case is satisfied.

b. Duty to Assist.  The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that the VA acquired the Veteran's service treatment records, VA treatment records, private treatment records, and the underlying medical evidence from his application seeking disability benefits from the Social Security Administration, to assist the Veteran with his claims.  

In fulfilling the duty to assist, the Veteran was provided fee-based and VA administered VA joints examinations in November 1998, June 2000, July 2005, and January 2010 (while the December 2006 VA joints examination has been found to be legally insufficient in the Board's June 2009 decision).  As well, the Veteran was afforded a VA audiology examination in January 2010, after the Board's June 2009 remand found the previous examinations dated August 2005 and May 2007 to be insufficient.  Except for the December 2006 VA examination, and the August 2005 and May 2007 audiologic examinations, the other listed VA examinations were thorough and productive of medical findings regarding the nature and etiology of the claims for service connection for hearing loss, as well as to the severity of the Veteran's right knee and left knee disabilities.  The Board finds these examinations legally sufficient.  

In June 2009, the Board had instructed the RO/AMC to arrange for the Veteran to undergo VA examinations after all pertinent records were associated with the claims file.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  Relevant to the claims before the Board, the examinations afforded the Veteran were legally sufficient and addressed the questions the Board had listed in its June 2009 Remand order.  The Board finds that the RO/AMC's actions amounted to substantial compliance with the remand directive.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current bilateral hearing loss was due to acoustic trauma in service, specifically weapons fire, helicopter noise, and the noise on the flightdeck.  The Veteran has asserted that he had symptoms of hearing loss in service and continuously since service separation. 
 
After a review of all the evidence, the Board finds that the Veteran was exposed to loud noise in service.  Though the Veteran did not serve in combat, there were references in the service treatment records to his practice of shooting, without hearing protection, and that his work included duties on the flight deck.  Although the Veteran was exposed to loud noises in service, the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of bilateral hearing loss in service.  

The Veteran's hearing acuity was tested upon enlistment in service in October 1979 when the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
15
LEFT
20
25
25
25
15

During service in September 1981, the Veteran sought treatment for pain in his ears.  Upon examination, the service clinician found his right ear within normal limits, though his left ear had wax build-up.  The ear was irrigated and the Veteran was given ear drops.  By late December 1981, the Veteran sought treatment again for itching and pain in his ears, with a reported onset of four months.  The first December 1981 request for treatment found some redness, swelling, and wax-build up in the right ear.  Upon the second examination days later, the service clinician assessed otitis media and otitis externa.  The Veteran twice sought follow-up in January 1982, when the service clinician noted that the ear infection remained.  By mid-January 1982 the left ear canal was full of "debris," the otitis externa remained, and the Veteran's ear was cleaned by hydrogen peroxide.  By late January 1982, another follow-up noted the otitis media and externa remained and the prescribed antibiotics were continued.  The service clinician noted the Veteran reported that he did a lot of "shooting" on his own and wore no hearing protection when he did so.  The clinician planned an audiogram when the infection subsided.   

An early February 1982 service treatment entry noted the left ear was much improved, though some swelling remained; however a late February 1982 entry noted that there was again much debris in the left ear and again antibiotics were prescribed and the ear cleaned.  By March 1982, debris was found again in now both ear canals, so the Veteran was referred to the ENT (Ear, Nose Throat) clinic.  That March 1982 consultation found a severe fungal infection.  The debris was partially removed, external otitis assessed, and the Veteran was requested to change his ear precautions.  An April 1982 follow-up noted the Veteran was not using hearing precautions, the left ear canal was again debrided, and the external otitis was assessed as improved.  There were no further follow-up evaluations, until a single complaint in service in 1988.

Also in April 1982, the Veteran was given an audiogram.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
5
LEFT
30
35
25
30
15

Though the Veteran was directed to return in 90 days, the next audiogram in the service treatment records was dated August 1983, and was taken as part of a physical examination for re-enlistment.

On that August 1983 audiogram, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
20
15
LEFT
25
35
25
25
10







In March 1985, the Veteran was tested again, and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
      20
       15
LEFT
20
30
25
30
15

He was tested again later that same month of March 1985, and the pure tone thresholds, in decibels, were as follows:  
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
        15
       15
LEFT
20
25
15
25
15

The Veteran was tested again in June 1986, with the technician using the April 1982 audiogram results as the baseline.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
        15
       15
LEFT
15
30
25
25
15

For an October 1986 Report of Physical Examination, the Veteran's hearing was tested again, with the examining service clinician noting that the results were unchanged from the baseline.


500
1000
2000
3000
4000
RIGHT
15
25
25
        15
       10
LEFT
20
30
25
25
15

In April 1988 the Veteran's hearing acuity was tested again, and these results are the last audiogram results in the service treatment records.  Again the April 1982 audiogram results were listed as the baseline.  The testing results dated April 1988 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
        20
       20
LEFT
25
35
30
30
25

Dated the same day in April 1988 was a request for treatment by the Veteran for pain in his ears.  He reported working on the flight deck.  The clinician noted wax build-up.  The assessment was wax build-up, both ears.  The ears were irrigated and the Veteran was referred to audiology for an audiogram.  There are no further requests for treatment in the records and no Report of Physical Examination for separation.  The Veteran was discharged by October 1989 following the recommendation of a medical review board due to his now service-connected right knee disability.  

After a review of the evidence, including the service treatment records, the Board finds, that while the Veteran did seek treatment for a severe fungal infection in his ears late 1981 to the spring of 1982, the service clinicians found that that infection resolved.  The Veteran's hearing acuity was checked repeatedly over his service, and though the testing results varied, his hearing was not chronically within the parameters of what VA considers to be hearing loss, and it was not so considered by service medical personnel to be permanent hearing loss.   

The Board next finds that the weight of the evidence demonstrates that bilateral hearing loss symptoms have not been continuous since service separation in October 1989.  There is no evidence as to the Veteran's hearing acuity within one year of his separation.  In October 1989, the Veteran submitted a claim seeking service connection only for his right knee disability.  While he submitted his first claim seeking service connection for hearing loss in June 1982, the only evidence submitted was the service treatment records, already reviewed above.  Further, the post-service evidence shows no complaints, findings, or diagnosis of hearing loss, though he did complain of ringing in his ears in July 1999, years after service separation, and during a VA treatment evaluation in April 2001.

While the Veteran is competent to state that he had hearing loss symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of bilateral hearing loss symptoms in service and continuous hearing loss symptoms since service, made in the context of the April 2001 claim for service connection (disability compensation) for hearing loss, are outweighed by the other evidence of record, including the Veteran's own, more contemporaneous histories and the objective evidence.  In July 1999 the Veteran sought treatment for pain and complained of ringing in his ears; however ,now nearly 10 years after service, he made no mention of any symptoms of decreased hearing ability.  The Board finds this silence regarding any hearing loss complaints to be probative, as the Veteran did complain about his ears "ringing," so was reporting hearing-related symptomatology to seek treatment.  

Also of record in the July 1999 Physical Residual Functional Capacity Assessment that was completed by a private physician for the Veteran's Social Security disability claim.  That assessment included a check-mark under the category of Communication Limitations, which included hearing and speaking, to indicate that there were none.  

The Veteran sought VA medical treatment for hearing loss in April 2001, the same month in which he submitted his claim for service connection for bilateral hearing loss.  His hearing acuity was tested in April 2001 and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
35
30
LEFT
35
35
40
35
30

The testing results included the testing clinician's note that the Veteran's history was positive for noise exposure in service.  On a VA evaluation record, dated later in April, the VA clinician wrote that it was highly probable that his hearing loss was related to noise exposure and the Veteran clearly has had noise exposure (the remainder of the sentence is illegible).  By June 2001 the Veteran was fitted with hearing aids, and in July 2001 he was found to have bilateral otitis external.

In August 2005 and in May 2007 the Veteran was afforded VA audiology examinations; however, previously the Board has found those examinations reports to be insufficient.  In March 2010 the Veteran was afforded a VA audiological examination.  

On the authorized audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
35
40
LEFT
45
55
50
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss is not related to his active service.  The March 2010 VA audiology examiner noted the pure tone audiometric testing could only be considered fairly reliable, though it did show mild to moderate hearing loss on the right and moderate flat hearing loss on the left.  Speech recognition was excellent bilaterally.  The left ear drum could be seen; however, the right ear canal was occluded with ear wax, so the ear drum was not visible.  The VA examiner also reviewed the Veteran's service treatment records and referred to the audiograms dated from 1979 through to 1988, which therefore included the 1982 results that were repeatedly referred to in service as the baseline.  The VA examiner opined that the diagnosed hearing loss disability was not caused by or the result of the Veteran's in-service noise exposure.  The VA examiner reasoned that the audiogram records from 1979 to 1988 revealed a ten decibel (db) difference across the frequency range, which the VA examiner did not find to be significant, and the high frequencies remained very stable, though these were the frequencies that are expected to change first with noise exposure.  The VA examiner reasoned that the absence of change in these frequencies negates the loss of hearing due to noise exposure in service.  The VA examiner stated as a basis for the opinion that, since the Veteran's time in service, his hearing has decreased gradually, across the frequency range, which did not follow the normal noise or age-related pattern.

The Board finds the March 2010 VA audiology examiner's opinion to be very probative.  The opinion was based on a review of the numerous audiograms conducted in service that followed the Veteran's hearing acuity.  For the March 2010 VA examination, the VA examiner clearly reviewed all the audiograms, which included the initial one taken in 1979, the 1982 results that were considered the baseline in service, through to the last audiogram of record in 1988.  The bases for the opinion included that the changes in frequency range were not significant in service, and did not change due to noise exposure.  

On the other hand, the evidence that weighs in favor of the Veteran's claim is the April 2001 opinion by a VA clinician which attributed the Veteran's hearing loss to noise exposure in service.  While the April 2001 opinion was reached by a VA clinician who had examined the Veteran ,and must have been informed of the Veteran's military service and symptoms by the Veteran himself, there is no indication that the April 2001 VA clinician had access to the numerous in-service audiograms dated from 1979 to 1988.  The April 2001 VA clinician never stated or explained on what facts he based his opinion.  Therefore, the Board finds that the opinion of the April 2001 VA clinician was less probative and entitled to less evidenciary weight that that of the 2010 VA examiner.  

The Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In the March 2010 VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that, even with the Veteran's in-service exposure to noise, the Veteran's current bilateral hearing loss, diagnosed as mild to moderate flat with excellent word recognition (96%), was not at least as likely as not incurred in or aggravated by service.  The VA examiner noted the Veteran's in-service decibel range did not significantly change and the high frequency ranges were very stable, which would not have been the case had they been affected by noise exposure.  

The March 2010 VA audiological opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of all of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

Based on the evidence of record, there is no credible evidence of a relationship between the Veteran's current bilateral hearing loss and his military service, including no credible evidence of continuity of symptomatology of hearing loss which would serve as a nexus to service.  The only probative opinion on file, the March 2010 VA examination opinion, which included a review of the claims file, weighs against the claim.  Therefore, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for bilateral hearing loss, and outweighs the Veteran's more recent contentions regarding in-service and post-service hearing loss symptoms, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating Analysis for the Right Knee and Left Knee Disabilities

The Veteran contends that his right and left knee disabilities are more severe than as compensated by the current disability evaluation rating.  Disability evaluations (ratings) are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

The applicable Diagnostic Codes regarding limitation of motion of the knee are as follows.  Under Diagnostic Code 5256, ankylosis of the knee is rated at 60 percent when extremely unfavorable, in flexion at an angle of 45 degrees or more, at 50 percent when in flexion between 40 and 45 degrees, at 40 percent when in flexion between 10 and 20 degrees, and at 30 percent when favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent.  38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Rating Right Knee ACL Residuals and PFS (30 Percent)

The Veteran's service-connected right knee disability has been rated as 30 percent disabling by the RO (except for a temporary 100 percent disability, effective August 21, 2000, to October 31, 2000) under the provisions of Diagnostic Code 5257, for chronic severe instability.  Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderation recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

As the Veteran is already in receipt of a 30 percent disability rating under DC 5257, that code can provide him no higher benefit.  The Board will now consider whether other diagnostic codes may be applicable, specifically, whether a separate disability rating is warranted for the limitation of motion of the right knee.  See VAOPGCPREC 23-97 and 9-98 (separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257).  

Separate Rating for Right Knee Arthritis

After a review of all the evidence, the Board also finds that, for the rating period on appeal from May 25, 1999, the Veteran's right knee disability has manifested arthritis with painful motion limited to a noncompensable degree to warrant a separate 10 percent rating for arthritis of the right knee (a major joint) under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  In this case, an August 1998 VA treatment report noted DJD (degenerative joint disease) in both knees.  The November 1998 fee-based VA joints examination and a private March 1999 evaluation (as part of the Social Security disability benefits application) of the Veteran's right knee joint both found full range of motion, that is to 140 degrees.  

A VA treatment report, dated May 25, 1999, noted the Veteran experienced pain on flexion at 90 degrees, though the VA clinician did not indicate that the Veteran's right knee flexion was limited to 90 degrees.  Nonetheless, the claims file is replete with evidence of the Veteran's pain and its impact on his ambulation and activities of daily living.  That the Veteran continued to experience severe instability and pain was well established in the record.  For example, in a VA treatment report dated in May 2000, the Veteran's right knee flexion was measured to 85 degrees, with notations of objective evidence of pain while the right knee's flexion was measured at 90 degrees.  The January 2010 VA joints examination again measured the right knee flexion to 53 degrees (limited at that point by pain).  Such painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With considerations of additional limitation of motion and function due to pain, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the rating period on appeal from May 25, 1999, the Veteran's right knee disability has manifested arthritis with painful motion limited to a noncompensable degree to warrant a separate 10 percent rating for arthritis of the right knee (a major joint).
For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a separate disability rating of 10 percent for arthritis of the right knee under Diagnostic Code 5003 have been met from May 25, 1999.  
38 C.F.R. § 4.71a; VAOPGCPREC 9-98.

The Board also finds that the separate disability rating in excess of 10 percent is not warranted for any period of rating appeal.  Even with consideration of additional limitations of motion and function due to pain and other orthopedic factors, the evidence does not show limitation of flexion to 30 degrees to warrant a 20 percent rating (under Diagnostic Code 5260), limitation of extension to 15 degrees to warrant a 20 percent rating  (under Diagnostic Code 5261), or a combination of limitation of flexion to 45 degrees and limitation of extension to 10 degrees to warrant separate 10 percent ratings for both limitation of flexion  (under Diagnostic Code 5260) and limitation of extension  (under Diagnostic Code 5261).  38 C.F.R. § 4.71a.  The June 2000 VA joints examination found right knee flexion limited to 85 degrees.  An August 2000 treatment report noted the Veteran experienced pain when his right knee was flexed past 90 degrees, though the July 2005 VA joints examination found full flexion of the right knee, the examiner noted the objective signs of pain when the right knee flexed past 100 degrees.  A January 2009 VA treatment report described the right knee as having a 20 degree flexion contracture due to the old ACL tear.  Finally, the January 2010 VA joints examination again measured the right knee flexion as to 90 degrees, though pain was noted past 53 degrees.  

The Veteran's right knee extension was repeatedly found to be to 0 degrees, or full extension.  See November 1998, fee-based VA joints examination; March 1999 private evaluation for Social Security disability benefits application; May 12, 2000, VA treatment report; and July 2005 VA joints examination.  The June 2000 VA joints examination report found that the right knee extension was measured as to 10 degrees; however the Board observes that the month prior, in May 2000, the Veteran's right knee extension was measured to 0 degrees, full extension, and in August 2000, the VA clinician did not even mention the right knee extension in his evaluation.  As the Veteran's extension was very frequently measured at full extension, 0 degrees through the entire rating period on appeal; therefore, a separate rating for extension under DC 5261 is not warranted for any period.  

The Board has considered other potentially applicable rating criteria to determine whether higher disability ratings are warranted for the service-connected right knee disability under any other criteria; however, the Board finds no other rating criteria that would result in a more favorable rating for the service-connected right knee disability.  The Board has considered Diagnostic Code 5258, which provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; however, while the Veteran has reported that his right knee locks, there have been no findings of dislocated semilunar cartilage.  The Board finds that similar right knee symptomatology analogous to the criteria under Diagnostic Code 5258 has already been considered in the assignment of the maximum 30 percent rating for right knee instability under Diagnostic Code 5257 (subluxation, lateral instability).  38 C.F.R. § 4.71a.  Such symptomatology as knee locking could not again be used to support a separate disability rating under Diagnostic Code 5258, as to do so would violate the rule against pyramiding.  Likewise, right knee pain has been considered and rated as part of the separate 10 percent rating assigned for arthritis of the right knee (with pain and noncompensable limitation of motion) under Diagnostic Code 5003, so pain may not also be rated under another Diagnostic Code, as to do so would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided). 

There is no evidence of ankylosis or semilunar cartilage removal throughout the entire period of time under appeal.  Thus, Diagnostic Codes 5256 and 5259 are not applicable.  In addition, there is no evidence that the Veteran has impairment of the tibia and fibula through nonunion or malunion and there is no evidence of genu recurvatum.  Thus, Diagnostic Codes 5262 and 5263 are also not applicable in this case.

Based on all the evidence of record, the Board finds that the criteria for a disability rating in excess of 30 percent for the severe instability of the service-connected right knee disability (ACL residuals and PFS) is not available, as 30 percent is the maximum schedular disability rating provided under DC 5257.  The Board also finds that the criteria for a separate 10 percent disability rating under Diagnostic Code 5003 based on evidence of DJD in the right knee with painful motion limited to a noncompensable degree has been met for the rating period from May 25, 1999.  38 C.F.R. §§ 4.3, 4.7. 

Rating Left Knee Arthritis

The Veteran's service-connected left knee disability has been rated as 10 percent disabling by the RO under the provisions of Diagnostic Code 5019, by analogy to bursitis, as there is no particular rating criteria for post-operative intrapatellar contusion with chondromalacia of the left knee.  

Diagnostic Code 5019 is rated on limitation of motion of affected parts, as degenerative arthritis, under Diagnostic Code 5003.  As discussed above, Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003.

After reviewing the evidence pertaining to the left knee disability, the Board finds that the current 10 percent disability evaluation (rating) remains appropriate for the entire appeal period, and that the criteria for a higher disability rating than 10 percent, or for separate ratings for left knee disability, have not been met for any period.  As the Veteran's left knee disability has been rated as analogous to arthritis, and a 10 percent rating has been assigned under Diagnostic Code 5003 by analogy to arthritis with pain and noncompensable limitation of motion, the question for appeal is whether the left knee disability had for any period manifested limitations of flexion to warrant a 20 percent rating, limitation of extension to warrant a 20 percent rating, or a combination of limitation of flexion to 10 percent in combination with limitation of extension to 10 percent to warrant separate 10 percent ratings for flexion and extension.  The evidence in this case shows that, at no time during the entire rating period on appeal did the post operative intrapatellar contusion with chondromalacia of the left knee manifest with ankylosis of the knee, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, removal of the semilunar cartilage, limitation of flexion to 30 degrees or less to warrant a 20 percent rating under Diagnostic Code 5260, limitation of extension to 15 degrees or less to warrant a 20 percent rating under Diagnostic Code 5261, or a limitation of flexion to 45 degrees or less together with limitation of extension to 10 degrees or less to warrant separate 10 percent ratings for flexion and extension under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a. 

The evidence shows that for the entire rating period the range of motion for the left knee was repeatedly found to be full, and so within the rating criteria for a noncompensable rating.  See November 1998 fee-based VA joints examination; March 1999 private evaluation for Social Security Disability benefits application; May 1999 VA treatment record; June 2000 VA joints examination; and the July 2005 VA joints examination.  While a January 2009 VA treatment report noted that both knees had limited range of motion, this pain consultation did not include range of motion measurement results.  Finally, the Veteran was afforded a VA joints examination in January 2010.  Only at this examination was the left knee's flexion found to be to 90 degrees flexion, though it remained at full extension, to 0 degrees.  Again, that the Veteran experienced pain in his knees, which included the left knee, was well established in the record; however, the Board finds that the 10 percent rating analogous to arthritis (which includes crepitus) under Diagnostic Code 5003 is specifically based on the finding of left knee pain and tenderness that results in some noncompensable limitation of motion.  For these reasons as well, the Board finds that no higher rating than 10 percent is warranted for the left knee disability for the entire rating period on appeal.  

The Board has considered other potentially applicable rating criteria to determine whether higher disability ratings are warranted for the Veteran's service-connected left knee disability under any other criteria; however, the Board finds no other rating criteria that would result in a more favorable rating for the Veteran's service-connected left knee disability.  The Board has considered Diagnostic Code 5258, which provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; however, the Veteran has not reported that his left knee locks, and there have been no findings of dislocated semilunar cartilage.  The symptoms of pain and tenderness, including limited motion caused by left knee pain and tenderness, have already been considered as a basis for granting the 10 percent rating for arthritis with pain and noncompensable limitation of motion under Diagnostic Code 5003; therefore, pain may not also be rated under another Diagnostic Code, as to do so would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided). 

With regard to other potentially applicable codes, no medical report of record includes the finding of recurrent subluxation or lateral instability in the left knee such to warrant a separate 10 percent rating for left knee instability under Diagnostic Code 5257 (subluxation, lateral instability).  38 C.F.R. § 4.71a.  There is no evidence of ankylosis or semilunar cartilage removal throughout the entire period of time under appeal.  Thus, Diagnostic Codes 5256 and 5259 are not applicable.  In addition, there is no evidence that the Veteran has impairment of the tibia and fibula through nonunion or malunion and there is no evidence of genu recurvatum.  Thus, Diagnostic Codes 5262 and 5263 are also not applicable in this case. Based on all the evidence of record, the Board finds that the criteria for a disability rating in excess of 10 percent for the service-connected left knee disability for the entire rating period on appeal is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected left knee and right knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected right knee and service-connected left knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right knee severe instability directly corresponds to the 30 percent disability rating for lateral instability, which is the maximum allowed by that Diagnostic Code.  Further, a separate rating has been granted for arthritis, and the schedular criteria include pain and noncompensable limitation of motion, as demonstrated from May 25, 1999 onwards under Diagnostic Code 5003.  See VAOPGCPREC 9-98.  

The service-connected left knee arthritis directly corresponds to the schedular criteria for the 10 percent evaluation by analogy to arthritis under Diagnostic Code 5003, which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The schedular rating criteria specifically provide for higher ratings for limitation of flexion to 30 degrees to warrant a 20 percent rating (under Diagnostic Code 5260), limitation of extension to 15 degrees to warrant a 20 percent rating  (under Diagnostic Code 5261), or a combination of limitation of flexion to 45 degrees and limitation of extension to 10 degrees to warrant separate 10 percent ratings for both limitation of flexion  (under Diagnostic Code 5260) and limitation of extension  (under Diagnostic Code 5261).  The Board applied these schedular rating criteria, but found that the evidence did not warrant a higher rating on that basis.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's service-connected right knee and left knee disabilities, and no referral for an extraschedular rating is required. 

Finally, the Veteran has already been granted a total disability rating based on individual unemployability from September 1999.  Consequently, the matter of 
entitlement to a total disability rating based on individual unemployability, having been granted, may not be raised in this case by the Veteran or the evidence, and is not at issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for bilateral hearing loss is denied.

A disability rating in excess of 30 percent for residuals of a tear of the right ACL and medial plica with postoperative patellofemoral syndrome is denied.

A separate 10 percent disability rating for right knee arthritis, from May 25, 1999, is granted.  

A disability rating in excess of 10 percent for left knee degenerative joint disease (infrapatellar contusion with chondromalacia) is denied.



REMAND

As stated in the Introduction, in its June 2009 decision, the Board granted service connection for a sinusitis disorder.  Subsequently, in a January 2011 rating decision mailed to the Veteran in March 2011, an initial disability rating for the service-connected sinusitis disability of 0 percent (noncompensable) was assigned for the period from July 29, 1999 to December 19, 2007.  The Veteran submitted a statement, received in May 2011, that disagreed with the initial noncompensable stage of the disability evaluation for the sinusitis disability.  The Veteran wrote that he "should be compensated back to 29July1999."  As a "compensable" evaluation is one that is 10 percent or higher such that monetary benefits may be available as compensation, this statement sufficiently expresses disagreement only with the rating decision assignment of a noncompensable rating for the stage of the initial rating from July 29, 1999 to December 19, 2007.  See 38 C.F.R. § 20.201 (2010).  As the Veteran submitted a notice disagreeing with the rating decision within the required time period, indicating his disagreement with the initial noncompensable evaluation period for the sinusitis disability, the Board finds that this issue must be returned to the RO for the issuance of a Statement of the Case and any further necessary development.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran's May 2011 statement included other observations regarding the rating decision mailed to him in March 2011, but does not constitute a notice of disagreement with any other initial rating.  Specifically, the March 2011 rating decision effectuated the Board's grant of service connection for a lumbar spine disability and assigned a 10 percent initial disability evaluation, effective July 10, 1998.  The Veteran then wrote in the May 2011 statement that he has "not received any allowance and or monetary compensation."  The Veteran also observed that the March 2011 rating decision evaluated the service-connected left ankle disability as 10 percent disabling, effective July 29, 1999.  He then repeated the same verbiage about not receiving any allowance or monetary compensation.  

Considering the language used and the context of the language in the Veteran's May 2011 statement, even liberally construed, the Board does not find an expression of dissatisfaction or disagreement with the rating assigned or a desire to appeal the initial ratings assigned for these lumbar spine and left ankle disabilities.  See 38 C.F.R. § 20.201 (2010).  As distinguished from the initial rating for sinusitis, for which the Board finds the Veteran did express disagreement with the noncompensable rating assigned for one period (but no for the period that a compensable rating was assigned), the Veteran does not indicate disagreement with any percentage rating assigned for the lumbar spine or left ankle disabilities.  For the lumbar spine and ankle disabilities, a compensable rating for the entire initial rating period was assigned.  In his May 2011 statement, the Veteran merely reports the Board's findings and the initial ratings assigned, and subsequently makes statements about not being compensated that obviously do not pertain to the disabilities for which he was in fact compensated by the assignment of compensable initial ratings.    That the Veteran has been dissatisfied with VA over the years with regard to the recoupment of the disability severance monies paid to him upon his separation from service is well established in the record, and the above quoted statement about not being compensated appears to refer to the fact that, because VA has recouped disability severance, he has not received a check from VA.  The Veteran never expresses language of disagreement with the ratings assigned for the lumbar spine and left ankle disabilities or a desire to appeal such initial ratings.  For these reasons, the Board finds that the remainder of his May 2011 statement is not a notice of disagreement to the initial ratings for lumbar spine or left ankle disabilities; consequently, no further action is required.  
 
Accordingly, the issue of entitlement to an initial compensable disability evaluation for sinusitis disability from July 29, 1999 to December 19, 2007, is REMANDED for the following action:

The AMC/RO should issue the Veteran a Statement of the Case (SOC) on the issue of entitlement to an initial compensable disability evaluation for sinusitis disability from July 29, 1999 to December 19, 2007.  The Veteran and his representative should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matter should be the returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


